DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claim 16 is objected to because of the following informalities: Claim 16 currently depends on canceled claim 8. Since the cancelled subject matter of claim 8 is incorporated into claim 1, therefore, claim 16 should be depended on claim 1.  Appropriate correction is required.

Response to amendment

3.    	This is a Final Office action in response to applicant's remarks/arguments filed on 08/31/2022.
4.    	Status of the claims:
•    Claims 1, 5, 6, 9-11, 17, 19 have been amended.
•    Claim 8 has been canceled.
•    Claims 1-7 and 9-20 are currently pending and have been examined.

Response to remarks/arguments

5.    	Applicant’s remarks/arguments filed on 08/31/2022 with respect to amended independent claims 1 and 19 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further consideration, a new ground(s) of obviousness rejection is made in view of Chaponniere et al. (US 20190116520 A1).
6.	In response to Applicant’s remarks/arguments filed on 08/31/2022 regarding amended independent claims 1 and 19, the Examiner acknowledges that the system of Watfa et al. (WO 2019139903 A1) does not explicitly teach the newly recited features to the independent claims as argued by Applicant. However, the system of Chaponniere et al. (US 20190116520 A1) cures this deficiency.
7.	Applicant’s remarks/arguments filed on 08/31/2022 with respect to the rejection of amended claims 1 and 19 have been fully considered but they are not persuasive. 
8.    	On pages 2-6 of Applicant’s remarks dated 08/31/2022, the applicants state that Suh reference is silent with respect to the feature of “adding a spare half octet from a non-transmitted security header type”.    
9.    	In response to applicant’s remarks, the examiner respectfully disagrees. Suh was not cited for the teaching of “adding a spare half octet from a non-transmitted security header type” in the non-final office dated 04/15/2022. However, Chaponniere was cited to teach (map) this limitation. Note that, in the process of examination, the claim is given its broadest reasonable interpretation (BRI) according to the specification. That is, the flowchart of figure 2 of the instant application describes, in step 105, “add a spare half octet from a non-transmitted security header type” without further limitations. Having said that, the specification of the instant is silent regarding the element “non-transmitted” security header type. Chaponniere discloses that the non-access stratum (NAS) message includes a spare half octet associated with a security header type. Moreover, in a broadest reasonable interpretation, the security header type of Chaponniere may cover both transmitted and non-transmitted security header type (see at least figure 9 and paragraph 102 of Chaponniere). 
Please rejection below.

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claim(s) 1-6, 9, 12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (WO 2019139903 A1) in view of Chaponniere et al. (US 20190116520 A1).

Regarding claim 1, Watfa discloses a message processing method comprising the steps of: receiving a message (Watfa, para. 79, 82: receiving a message), checking the value of an extended protocol discriminator of the message (Watfa, para. 82: the receiver may look at the PD value in order to understand what protocol entity is addressed), [[and]] if the value of the extended protocol discriminator corresponds to a special extended protocol discriminator, modifying the special extended protocol discriminator to a regular extended protocol discriminator (Watfa, para. 158, 159: Referring now to FIG. 5, a diagram illustrating an extended protocol discriminator (EPD) is shown. Using a value in the entire EPD octet or by using only one or more bits. For the latter case, the most significant bit of the octet (i.e. bit number 8, shown as “X” in the FIG. 5) may serve this purpose. If this bit is a zero, the extended protocol discriminator (EPD) may refer to 5G NAS protocol (e.g. regular extended protocol discriminator) entities).  
Watfa does not appear to explicitly discloses adding a spare half octet from a non-transmitted security header type.
In a similar field of endeavor, Chaponniere discloses adding a spare half octet from a non-transmitted security header type (Chaponniere, Fig. 9, para. 102: the DL NAS transport message contents may include a number of information elements (IEs), such as an extended protocol discriminator, a spare half octet associated with a security header type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa with the teaching of Chaponniere to include the above features such as adding a security header type to the message processing method of Watfa as taught by Chaponniere. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 2, Watfa as modified by Chaponniere discloses the message processing method according to claim 1, wherein the message comprises or is a non-access stratum message (Watfa, para. 82: the sender may use a specific (e.g., predefined) value in a special field in the header of the NAS message called a Protocol Discriminator (PD)).

Regarding claim 3, Watfa as modified by Chaponniere discloses the message processing method according to claim 1, wherein the extended protocol discriminator comprises or is a protocol discriminator (Watfa, para. 82: a new NAS Header may be used for 5G protocols and an extended version of the PD, referred to as Extended Protocol Discriminator (EPD), may be incorporated).

Regarding claim 4, Watfa as modified by Chaponniere discloses the message processing method according to claim 1, wherein the special extended protocol discriminator comprises or is a different set of values, and/or wherein the regular extended protocol discriminator comprises or is a set of certain extended protocol discriminator values (Watfa, para. 158: Two distinct values may be assigned to the existing 5G NAS protocols (i.e., 5GMM and 5GSM). For example, a value of “0001 11 10” may be used for 5GMM and a value of “0010 1 110” may be used for 5GSM. The actual EPD value for 5GMM may be“30” and the actual value for 5GSM may be“46.” It should be noted that other values may be used to refer to 5GMM or 5GSM protocols).

Regarding claim 5, Watfa as modified by Chaponniere discloses the message processing method according to claim 1, wherein the message processing method further comprises the step of handling the message as a regular message if the extended protocol discriminator corresponds to a regular extended protocol discriminator (Watfa, para. 82: A new NAS Header may be used for 5G protocols (i.e.  a regular extended protocol discriminator) and an extended version of the PD, referred to as Extended Protocol Discriminator (EPD), may be incorporated).

Regarding claim 6, Watfa as modified by Chaponniere discloses the message processing method according to claim 1, wherein modifying the special extended protocol discriminator comprises mapping from one value to another (Watfa, para. 158: a value of “0001 11 10” may be used for 5GMM and a value of “0010 1 110” may be used for 5GSM. The actual EPD value for 5GMM may be“30” and the actual value for 5GSM may be“46.” It should be noted that other values may be used to refer to 5GMM or 5GSM protocols. For example, if bits 8 to 5 have a value of “1110,” the WTRU and/or the AMF may consider the EPD to be further extended by at least one additional octet).

Regarding claim 9, Watfa as modified by Chaponniere discloses the message processing method according to claim 1, wherein the message processing method further comprises the step of adding a message type (Watfa, para. 64, 101: the AMF 162 may provide a control plane function for switching between the RAN 113 and other RANs (not shown) that employ other radio technologies).

Regarding claim 12, Watfa discloses all the subject matter of the message processing method according to claim 1, however, Chaponniere further discloses wherein the message processing method further comprises the step of adding any other missing field being relevant for the regular extended protocol discriminator.
In a similar field of endeavor, Chaponniere discloses wherein the message processing method further comprises the step of adding any other missing field being relevant for the regular extended protocol discriminator (Chaponniere, para. 95: using a generic NAS transport message with a new payload type field (e.g., a “Policy Update” payload type field)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa with the teaching of Chaponniere to include the above features such as adding any other missing field being relevant for the regular extended protocol discriminator to the message processing method of Watfa as taught by Chaponniere. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 16, Watfa as modified by Chaponniere discloses the message processing method according to claim 8, wherein the spare half octet comprises or is a fixed field existing to create byte alignment (Watfa, para. 87-88: if bit position 8 has a value of 1, there may be an additional octet following this IE for extending it. The interpretation of the following octet may be defined as needed for additional features. For example, if the WTRU wants to reflect the use of seven features, it may set the bit position 8 to a value of 0. If the WTRU has more than seven features to reflect, it may set the bit position 8 to a value of 1 and use an additional octet. The bit position 8 of the additional octet may be reserved for the same purpose of indicating additional features…. The WTRU may set the MICO bit (e.g., the fourth and most significant bit of the half octet) to a value of 1 to indicate the need to use MICO).

Regarding claim 17, Watfa as modified by Chaponniere discloses the message processing method according to claim 9, wherein adding a message type comprises mapping each special extended protocol discriminator to a certain message type (Watfa, para. 158: the actual EPD value for 5GMM may be“30” and the actual value for 5GSM may be“46.” It should be noted that other values may be used to refer to 5GMM or 5GSM protocols. For example, if bits 8 to 5 have a value of “1110,” the WTRU and/or the AMF may consider the EPD to be further extended by at least one additional octet. The WTRU and/or AMF may then process the additional octet to determine the protocol).

Regarding claim 18, Watfa as modified by Chaponniere discloses the message processing method according to claim 12, wherein adding any other missing field being relevant for the regular extended protocol discriminator comprises mapping other fields of the respective message to predetermined values (Watfa, para. 154: a new field may be used for the EPD. Table 1 shows legacy values for the PD, which may be currently used).

Regarding claim 19, Watfa discloses a message processing device comprising: a receiver, and a controller connected to the receiver, wherein the receiver is configured to receive a message (Watfa, para. 79, 82: receiving a message), wherein the controller is configured to: 
check the value of an extended protocol discriminator of the message (Watfa, para. 82: the receiver may look at the PD value in order to understand what protocol entity is addressed), [[and]] modify the special extended protocol discriminator to a regular extended protocol discriminator if the value of the extended protocol discriminator corresponds to a special extended protocol discriminator (Watfa, para. 158, 159: Referring now to FIG. 5, a diagram illustrating an extended protocol discriminator (EPD) is shown. Using a value in the entire EPD octet or by using only one or more bits. For the latter case, the most significant bit of the octet (i.e. bit number 8, shown as “X” in the FIG. 5) may serve this purpose. If this bit is a zero, the extended protocol discriminator (EPD) may refer to 5G NAS protocol (e.g. regular extended protocol discriminator) entities). 
Watfa does not appear to explicitly discloses adding a spare half octet from a non-transmitted security header type.
In a similar field of endeavor, Chaponniere discloses adding a spare half octet from a non-transmitted security header type (Chaponniere, Fig. 9, para. 102: the DL NAS transport message contents may include a number of information elements (IEs), such as an extended protocol discriminator, a spare half octet associated with a security header type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa with the teaching of Chaponniere to include the above features such as adding a security header type to the message processing method of Watfa as taught by Chaponniere. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 20, Watfa as modified by Chaponniere discloses the message processing device according to claim 19, wherein the message comprises or is a non-access stratum message (Watfa, para. 82: the sender may use a specific (e.g., predefined) value in a special field in the header of the NAS message called a Protocol Discriminator (PD)).

15.	Claim(s) 7, 10, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (WO 2019139903 A1) in view of Chaponniere et al. (US 20190116520 A1) and further in view of SUH et al. (US 20190349764 A1).

Regarding claim 7, Watfa as modified by Chaponniere discloses all the subject matter of the message processing method according to claim 1 with the exception wherein the message processing method further comprises the step of adding a security header type.
In a similar field of endeavor, Suh discloses wherein the message processing method further comprises the step of adding a security header type (Suh, para. 38, 39, 53, 56: The security protected NAS message includes a protocol discriminator occupying 4 bits of octet 1 and security header type occupying 4 bits of octet 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa as modified by Chaponniere with the teaching of Suh to include the above features such as adding a security header type to the message processing method of Watfa as taught by Suh. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 10, Watfa as modified by Chaponniere discloses all the subject matter of the message processing method according to claim 1 with the exception wherein the message processing method further comprises the step of processing a resulting message as a regular extended protocol discriminator message.
In a similar field of endeavor, Suh discloses wherein the message processing method further comprises the step of processing a resulting message as a regular extended protocol discriminator message (Suh, para. 42: generating and interpreting a NAS protocol message header at the UE 110 and MME 114 according to another embodiment of the present invention. In this embodiment, the security protected NAS messages are discriminated by the protocol discriminator extension (PDE)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa as modified by Chaponniere with the teaching of Suh to include the above features such as adding a security header type to the message processing method of Watfa as taught by Suh. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 11, Watfa as modified by Chaponniere and Suh discloses the message processing method according to claim 10, wherein the processing of the resulting message is performed in the respective core network (Watfa, para. 182: When it comes to the actual transfer of SMS over NAS, the corresponding signaling protocols may be in the WTRU and the SMS Function (SMSF) on the core network side).

Regarding claim 13, Watfa as modified by Chaponniere discloses all the subject matter of the message processing method according to claim 7 with the exception wherein for a certain value of the special extended protocol discriminator, a certain security type is applied and/or for another value a different or the same security type is applied.
In a similar field of endeavor, Suh discloses wherein for a certain value of the special extended protocol discriminator, a certain security type is applied and/or for another value a different or the same security type is applied (Suh, claim 5, para. 38: when the protocol discriminator indicates the EMM message, security header type; determining, when the security type is set to "1100", the EMM message as an integrity protected service request message; and determining, when the security type is set to "0001", the EMM message as an integrity protected message; and determining, when the security type is set to "0010").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Watfa as modified by Chaponniere with the teaching of Suh to include the above features such as a certain value of the special extended protocol discriminator, a certain security type is applied and/or for another value a different or the same security type is applied to the message processing method of Watfa as taught by Suh. The motivation for doing so would have been to reinforcing security and managing mobility and session efficiently.

Regarding claim 14, Watfa as modified by Chaponniere and Suh discloses the message processing method according to claim 7, wherein the security header type is four bits long (Watfa, para. 88: The value field may be four bits long).

Regarding claim 15, Watfa as modified by Chaponniere and Suh discloses the message processing method according to claim 7, wherein the special extended protocol discriminator does not contain the security header type (Watfa, para. 82: a specific (e.g., predefined) value in a special field in the header of the NAS message called a Protocol Discriminator (PD). But a new NAS Header may be used for 5G protocols and an extended version of the PD, referred to as Extended Protocol Discriminator (EPD)).

Conclusion

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466